Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to application filed on March 24, 2001 in which claim 1-18 are presented for examination.
   Status of Claims
2.	Claims 1-18 are pending, of which claim 1, 7 and 13 are in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-18 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Yang et al. (CN107831993A) published on March 23, 2018.

As per claim 1, 7 and 13, Yang teaches A method for controlling play of a multimedia file, applied to a terminal device comprising
a first screen and a second screen(fig 9 Displays multiple screen , as taught by Yang), the method comprising: receiving a bending input by a user to a target screen (fig 11 Para[0016][0117] folding action applied to the housing which includes screen, as taught by Yang), the bending input being 5used to trigger changing of a folding angle between the first screen and the second screen(fig 8-11 Para[0117] discloses a user may fold the housing of the terminal so that an included angle between the first housing and the second housing is less than 180°, as taught by Yang); and 
adjusting a play parameter of a target multimedia file in response to the bending input, wherein the target screen is the first screen or the second screen (fig 8-11 Para[0034-0035] first and second casing folding operation and casing includes screen, as taught by Yang), and the play parameter 10comprises at least one of play progress or play speed(fig 8-11 Para[0034-0035] first and second casing folding operation and casing includes screen.  Change the play control based on the folding operation, as taught by Yang).

As per claim 2, 8 and 14, Yang teaches wherein the adjusting the play parameter of the target multimedia file in response to the bending input comprises: 
obtaining a bending direction and a folding angle variation value of the bending input (Para[0103-106] discloses e.g. folding angle, direction and direction of the acceleration, as taught by Yang); 
determining a first adjusting mode based on the bending direction(Para[0103-1112] discloses e.g. folding angle, direction and direction of the acceleration and measure magnitude of the folding operation, as taught by Yang); and 
adjusting the play progress of the target multimedia file based on the first adjusting mode and the folding angle variation value(Para[0103-1112] discloses e.g. folding angle, direction and direction of the acceleration and measure magnitude of the folding operation.  Play control adjusted based on the folding operation, as taught by Yang).

As per claim 3, 9 and 15, Yang teaches wherein the adjusting the play progress of the target multimedia file based on the first adjusting mode and the folding angle 20variation value comprises: 
in a case that the first adjusting mode is fast forward adjustment, controlling, based on the folding angle variation value, the play progress of the target multimedia file to move fast forward, wherein fast forward duration is correlated with the folding angle variation value(Para[0142-0150], as taught by Yang); and 25in a case that the first adjusting mode is fast backward adjustment, controlling, based on the folding angle variation value, the play progress of the target multimedia file to move fast backward, wherein fast backward duration is correlated with the folding angle variation value(Para[0142-0150], as taught by Yang).

As per claim 4, 10 and 16, Yang teaches wherein the target multimedia file is a file played by a multimedia play interface displayed on at least one of the first screen or the second screen(fig 10 shows multiple screen, as taught by Yang), the multimedia play interface comprises a progress bar for adjusting the multimedia play progress(fig 10 shows multiple screen and screen displays progress bar , as taught by Yang); and the adjusting the play progress of the target multimedia file based on the first adjusting mode(fig 10-15, as taught by Yang) and the folding angle variation value further comprises: updating a display position of a slider on the progress bar based on the first adjusting mode and the folding angle variation value(fig 10-15 Para[0145-0155], as taught by Yang).

As per claim 5, 11 and 17, Yang teaches wherein the adjusting the play parameter of the target multimedia file in response to the bending input comprises: obtaining a bending direction, a bending speed, and a folding angle variation value of the bending input (Para[0015][0031-0035], as taught by Yang); 
determining a second adjusting mode based on the bending direction(Para[0088][0117-0118], as taught by Yang); and 
adjusting the play speed of the target multimedia file based on the second adjusting mode, the bending speed, and the folding angle variation value(Para[0136-0137][0142][0146], as taught by Yang).

As per claim 6, 12 and 18, Yang teaches wherein the adjusting the play speed of the target multimedia file based on the second adjusting mode, the bending speed, and the folding angle variation value comprises: 
in a case that the second adjusting mode is fast forward adjustment, controlling, based on the bending speed and the folding angle variation value, the target multimedia file to be played fast forward, wherein a fast forward rate is correlated with the bending speed, and fast forward duration is correlated with the folding angle variation value e(Para[0142-0150], as taught by Yang);; and
 in a case that the second adjusting mode is fast backward adjustment, controlling, based on the bending speed and the folding angle variation value, the target multimedia file to be played fast backward, (Para[0142-0150], as taught by Yang).

					Conclusion

11.  	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 

571-272-4088.  The fax phone number for the organization where this application or proceeding is 

assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

applications is available through Private PAIR only.  For more information about the PAIR system, see 

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 

USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Wednesday, September 22, 2021